



EXHIBIT 10.33
lauferletteragreement_image1.jpg
[lauferletteragreement_image1.jpg]                                    


February 8, 2016


Kurt Laufer


Revised Offer


Dear Kurt:


I am pleased to offer you the position of Senior Vice President of National
Sales and Chief Customer Officer (Grade 99) for Dean Foods Company. This
position will report to Ralph Scozzafava, EVP, Chief Operating Officer, and will
be based out of Dallas, Texas. We look forward to having you join our team on or
before April 11, 2016.


Here are the specifics of your assignment:


Base Salary
You will be paid $16,666.67 on a semi-monthly basis, less payroll taxes, which
equates to an annual salary of $400,000.00, less payroll taxes. Your salary will
be reviewed annually (next in March 2017).


Signing Bonus
You will receive a one-time signing bonus in the amount of $350,000.00, less
payroll taxes. This one-time signing bonus will be payable within the first 30
days after you join Dean Foods. In order to be eligible to receive this one-time
signing bonus, you will need to be actively employed by Dean Foods on the
payment date of said bonus. If you voluntarily leave Dean Foods without good
reason during the 24 months following the payment of the signing bonus, you will
be responsible for reimbursing Dean Foods for the full gross amount of the
signing bonus, on a prorated basis (according to the number of full months
worked).


Annual Incentive Opportunity
As a Grade 99 executive, you will be eligible to earn an annual incentive as a
participant in the Dean Foods Corporate Short-Term Incentive (STI) Plan with a
2016 target amount equal to 60% of your annualized base salary, subject to the
achievement of certain financial targets as well as your performance against
certain individual objectives. Your 2016 incentive payment will not be prorated
based on your actual hire date.


Annual Long Term Incentive Compensation
You will be eligible for consideration for future Long Term Incentive (LTI)
grants under the Dean Foods Long Term Incentive Program. The exact amount and
nature of any future long term incentive awards will be determined by the
Compensation Committee of the Dean Foods Board of Directors.


One-Time New Hire Long-Term Incentive Award
You will be eligible for a one-time new hire grant under the Dean Foods Long
Term Incentive Program. The target value of the grant will be $400,000.00. You
will receive additional details regarding your new hire grant within 90 days of
your new hire effective date.




1



--------------------------------------------------------------------------------





One-Time Special Bonuses
You will receive two one-time special bonuses in the total amount of
$425,000.00, less payroll taxes. These two one-time special bonuses will be
payable within the first 30 days after the dates listed below. In order to be
eligible to receive both of these one-time special bonuses, you will need to be
actively employed by Dean Foods on the payment date of said bonuses. If you
voluntarily leave Dean Foods without good reason during the 12 months following
the payment of each of the special bonuses indicated below, you will be
responsible for reimbursing Dean Foods for the full gross amount of the special
bonus, on a prorated basis (according to the number of full months worked).


Payment Within 30 Days After Date Listed Below
One-Time Special Bonus Payment Amount
March 1, 2017
$225,000.00
March 1, 2018
$200,000.00



Executive Deferred Compensation Plan
You will be eligible to participate in the Dean Foods Executive Deferred
Compensation Plan. The plan provides eligible executives with the opportunity to
defer compensation on a pre-tax basis. You will receive general information and
enrollment materials during the next enrollment cycle.


Supplemental Executive Retirement Plan
You will be covered by the Dean Foods Supplemental Executive Retirement Plan
(SERP) under the plan rules.


Paid Time Off (PTO)
You will be granted twenty five (25) days of PTO per year. For 2016, your PTO
will be prorated based on your actual start date. Unused PTO is not carried
forward from year to year unless required by state law.


Executive Physical
You will be eligible for a company paid Executive Physical every calendar year
with The Cooper Clinic Institute in Dallas.


Benefits Plan
You will soon be receiving an overview of the health and welfare benefits
program.  Your eligibility begins on the first day of the month following 60
calendar days of employment; please note that you must complete the health and
welfare benefits enrollment process within 45 days of your hire date. Once
hired, if you have questions regarding the health and welfare benefits programs
or eligibility, please call the Dean Foods Benefits Service Center at
877-224-4909 or go online to www.deanfoods.mercerhrs.com.  


Your eligibility for 401(k) benefits will begin on the first day of the month
following 60 calendar days of employment.  You will receive information
regarding these benefits approximately two weeks prior to your eligibility. For
questions regarding 401(k) programs or eligibility, please call Fidelity
Investments at 800-835-5095.


COBRA Support
Should you elect COBRA (health insurance) coverage from your previous employer,
Dean Foods will reimburse you, grossed up for taxes, for your COBRA premiums
(less your comparable Dean Foods contribution) until you become eligible for
Dean Foods benefits (first of the month following 60 days of employment).


Insider Trading


2



--------------------------------------------------------------------------------





As a Senior Vice President, you will have access to sensitive business and
financial information. Accordingly, from time to time and in accordance with the
company's Insider Trading Policy, you will be prohibited from trading Dean
Foods’ securities (or, in some circumstances, the securities of companies doing
business with Dean Foods).


Severance
Dean Foods maintains an Executive Severance Plan. As a Grade 99 Senior Vice
President, you will be an eligible participant. A copy of the plan will be
provided to you.


Change-In-Control Provisions
You will be provided a Change in Control agreement comparable to that currently
provided to other Dean Foods Senior Vice Presidents.


New Hire Process
This offer of employment is contingent upon your submission to and successful
completion of a background check and drug screen. By signing this offer letter,
you represent that there is no agreement or promise in place between you and any
other company (for example, a non-competition agreement) that would prohibit you
from working for Dean Foods. You are also required to comply with the Dean Foods
Code of Ethics as a condition of employment, and you understand and agree that
you are not to use or disclose the confidential or proprietary information of
any prior employer while performing your job with Dean Foods.  You also agree
that to the extent you have any prohibitions on solicitation of customers or
employees from your prior employer, you agree that you will honor those
provisions for the allotted time in any relevant agreements.


Relocation Assistance
Dean Foods wants your transfer to Dallas to be a positive one, and is offering
relocation assistance pursuant to the Company’s current Relocation Policy. The
Level One policy describing these benefits is enclosed. Your acceptance of this
offer includes the acceptance and agreement of this relocation policy. If you
have questions regarding this program or eligibility, please contact our
relocation department by phone at 817-684-3687 or via email at
relocation@deanfoods.com.


Conclusion
Kurt, I am very excited about the opportunities at Dean Foods and very excited
to have you be a part of our team. I am confident that with your experience,
skills, vision and standards, you will make significant contributions to our
company in the years to come.


Best regards,


/s/ Kim Warmbier


Kim Warmbier
EVP, Chief Human Resources Officer


Agreed and accepted:




/s/ Kurt Laufer    
Kurt Laufer


2/14/16    
Date


3

